                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 3/6/2020

 UNITED STATES OF AMERICA
                                                                     ORDER
                    v.
                                                                19 Cr. 196 (LGS)
 DUJOHN WILLETTE,
  a/k/a “McCoy,”

                    Defendant.



                   WHEREAS, with the defendant’s consent, his guilty plea allocution was made

before a United States Magistrate Judge on December 10, 2019;

                   WHEREAS, a transcript of the allocution was made and thereafter transmitted to

the District Court; and

                   WHEREAS, upon review of that transcript, this Court has determined that the

defendant entered the guilty plea knowingly and voluntarily and that there was a factual basis for

the guilty plea;

                   IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.


Dated:             New York, New York
                   March 6, 2020


                                               ________________________________________
                                               THE HONORABLE LORNA G. SCHOFIELD
                                               UNITED STATES DISTRICT JUDGE
                                               SOUTHERN DISTRICT OF NEW YORK
